NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       FEB 23 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 MICHAEL IZELL SEALS, AKA Michael                 No. 15-17219
 Izell Seals-Brown,
                                                  D.C. No. 5:13-cv-04824-PSG
                  Plaintiff-Appellant,

   v.                                             MEMORANDUM*

 JEFFREY LLOPIS, Parole Agent; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Northern District of California
                    Paul S. Grewal, Magistrate Judge, Presiding**

                           Submitted February 14, 2017***

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Michael Izell Seals, aka Michael Izell Seals-Brown, a California state

prisoner, appeals pro se from the district court’s judgment in his 42 U.S.C. § 1983


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
action alleging constitutional violations arising from the imposition of certain

parole conditions. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, Decker v. Advantage Fund Ltd., 362 F.3d 593, 595-96 (9th Cir. 2004)

(dismissal for failure to state a claim under Fed. R. Civ. P. 12(b)(6)); Edgerly v.

City & County of San Francisco, 599 F.3d 946, 960 (9th Cir. 2010) (summary

judgment under Fed. R. Civ. P. 56), and we affirm.

      The district court properly dismissed Seals’ claims for monetary damages

against defendants Llopis and McNunn because they are entitled to absolute

immunity for the imposition of the challenged parole conditions and to qualified

immunity related to their enforcement of those conditions. See Thornton v. Brown,

757 F.3d 834, 840 (9th Cir. 2014) (parole officers are entitled to absolute immunity

against claims for damages arising from imposition of parole conditions, while

qualified immunity applies to claims arising from enforcement); see also Pearson

v. Callahan, 555 U.S. 223, 231 (2009) (qualified immunity protects government

officials “from liability for civil damages insofar as their conduct does not violate

clearly established statutory or constitutional rights of which a reasonable person

would have known” (citation and internal quotation marks omitted)).

      The district court properly granted summary judgment for defendants Mills

and Waidelich because Seals failed to raise a genuine dispute of material fact as to

whether these defendants imposed or enforced the challenged parole conditions.


                                          2                                    15-17219
See Preschooler II v. Clark Cty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir.

2007) (“[A] person ‘subjects’ another to the deprivation of a constitutional right,

within the meaning of § 1983, ‘if he does an affirmative act, participates in

another’s affirmative act, or omits to perform an act which he is legally required to

do that causes the deprivation of which complaint is made’” (citation omitted)).

      The district court properly dismissed Seals’ claim for injunctive relief as

moot because plaintiff is no longer on parole subject to the challenged conditions.

See Bernhardt v. County of Los Angeles, 279 F.3d 862, 871 (9th Cir. 2002) (“An

actual controversy must be extant at all stages of review, not merely at the time the

complaint is filed.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Llopis and McNunn’s motion to take judicial notice, filed on March 11,

2016, is granted.

      Seals’s motion to file a supplemental brief, filed on February 6, 2017, is

denied.

      Seals’s request for injunctive relief, set forth in his reply brief and motion to

file a supplemental brief, is denied.

      AFFIRMED.


                                          3                                       15-17219